—In a proceeding pursuant to Family Court Act articles 4 and 5-B, the mother appeals from an order of the Family Court, Richmond County (McElrath, J.), dated July 25, 2008, which denied, as untimely, her objections to an order of the same court (Weir-Reeves, S.M.), dated April 24, 2008, dismissing her petition for a downward modification of her child support obligation.
Ordered that the order is affirmed, without costs or disbursements.
On appeal, the mother does not challenge the Family Court’s denial of her objections to a Support Magistrate’s determination concerning issues of child support as untimely filed (see Family Ct Act § 439 [e]; Matter of Lombardo v Thomas, 53 AD3d 549 [2008]; Matter of Hodges v Hodges, 40 AD3d 639 [2007]). In any event, we note that the Family Court correctly determined that the objections were untimely. Prudenti, P.J., Dillon, Eng and Roman, JJ., concur.